Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 10, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 20170194291 A1, hereinafter Yu '291).
Regarding claim 1, Yu ‘291 discloses a package (Fig. 5), comprising: an integrated circuit, comprising: a first chip (504 in entirety) comprising a semiconductor substrate; a second chip (503 on left) and a third chip (503 of right) disposed side by side on the first chip, wherein the second chip and the third chip are hybrid bonded to the first chip (“hybrid bonding” [0021]); and a fourth chip fusion bonded to at least one of the second chip and the third chip (“fusion bonding” [0021]), wherein sidewalls of the first chip are aligned with sidewalls of the fourth chip.


    PNG
    media_image1.png
    471
    628
    media_image1.png
    Greyscale

Regarding claim 3, Yu’291 discloses a package (Fig. 5), wherein the fourth chip is stacked on and fusion bonded to both of the second chip and the third chip, and a sum of a thickness of the second chip and a thickness of the fourth chip is substantially equal to a sum of a thickness of the third chip and the thickness of the fourth chip.
Regarding claim 5, Yu ‘291 discloses a package, wherein the first chip further comprises a plurality of through semiconductor vias (TSV) embedded therein.
Regarding claim 6, Yu ‘291 discloses a package (Fig. 7B), wherein the integrated circuit further comprises an insulating encapsulant (502B) laterally encapsulating the second chip and the third chip (within 501B).


    PNG
    media_image2.png
    419
    662
    media_image2.png
    Greyscale

Regarding claim 8, Yu ‘291 as applied to claim 6 discloses a package (Fig. 7B), wherein the integrated circuit further comprises a plurality of through insulating vias (TIV) (505B) penetrating through the insulating encapsulant.
Regarding claim 10, Yu ‘291 as applied to claim 1 discloses a package (Fig. 8), further comprising: a circuit substrate (607), wherein the integrated circuit (encircled, see annotated figure above) is disposed on and electrically connected to the circuit substrate; and an underfill (609), wherein at least a portion of the underfill is located between the integrated circuit and the circuit substrate.
Regarding claim 23, Yu ‘291 discloses a package (Fig. 5), wherein the third chip is sandwiched between the first chip and the fourth chip.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu '291 as applied to claim 1 above, and further in view of Yu (US 20150364386 A1).
Regarding claim 4, Yu ‘291 discloses a package (Fig. 5), with a fourth chip.
Yu ‘291 fails to teach the fourth chip is a dummy chip.  However, Yu ‘291 discloses the fourth chip is a chip within a stack (500, Fig. 5).
Yu discloses a package in the same field of endeavor (Fig. 7) comprising a plurality of stacked chips (605), wherein the top-most chip (701) is a dummy chip ([0048]).  One of ordinary skill in the art could have provided the fourth chip of Yu ‘291 as a dummy chip based on Yu’s teachings of different types of chips within a stack.  Providing the top-most chip of Yu ‘291 as a dummy chip would arrive at the claimed fourth chip.  One or ordinary skill in the art would have had predictable results because the claimed fourth chip is a known prior art element used according to known methods.  The motivation to do so would be to have a reduced manufacturing cost by forming packages of uniform thickness by reconstituting failed material ([0013]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu '291.
Regarding claim 9, Yu ‘291 as applied to claim 1 discloses a package (Fig. 7B), further comprising: a plurality of conductive structures (505B) surrounding the integrated circuit; an encapsulant (502B) laterally encapsulating the integrated circuit and the conductive structures; a 
Yu ‘291 fails to illustrate in Fig. 7B a redistribution structure.  However, conductive terminals (503B) are illustrated and further described as external connections (“external electrical contacts” [0077]).  Yu ‘291 further discloses an alternate embodiment (Fig. 8) comprising a redistribution structure (603) disposed on the integrated circuit (601) and the encapsulant (602), wherein the redistribution structure is electrically connected to the integrated circuit ([0078]); and a plurality of conductive terminals (606) disposed on the redistribution structure functioning as external connections ([0078]).
One of ordinary skill in the art at the time of filing could have provided the redistribution structure between the integrated circuit and conductive terminals of Fig. 7B based on Yu’s teachings of differently configured package external connections.  Providing a redistribution structure between the integrated circuit and conductive terminals would arrive at the claimed redistribution structure.  One or ordinary skill in the art would have had predictable results because the claimed redistribution structure is a variation encompassed within Yu’s teachings.  The motivation to do so would be to have a compact device with reduced power consumption ([0078]).
Illustrated below is a marked and annotated figure of Fig. 8 of Yu ‘291.

    PNG
    media_image3.png
    374
    642
    media_image3.png
    Greyscale


Claim 11-13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yu '291 and Lee (US 10630296 B2).
Regarding independent claim 11, Yu discloses a package (Fig. 7), comprising: a first chip (501) having a plurality of through semiconductor vias (TSV) (see annotated figure below) embedded therein; a second chip (401), stacked on and bonded to the first chip, wherein the second chip is located within a span of the first chip; a fourth chip (701), wherein the fourth chip is a dummy chip ([0048]); a plurality of conductive structures (303) surrounding the first chip, the second chip, and the fourth chip; and a redistribution structure disposed on the conductive structures, wherein the redistribution structure is electrically connected to the first chip.
Illustrated below is a marked and annotated figure of Fig. 7 of Yu.

    PNG
    media_image4.png
    425
    751
    media_image4.png
    Greyscale

Yu fails to expressly illustrate a third chip electrically connected to the first chip.  However, Yu discloses the first chip as a chip within a stack (605) and further discloses the number of chips within a stack may be varied to include additional chips ([0047]).  One of ordinary skill in the art at the time of filing could have varied the number of chips within a stack to be 4 based on Yu’s teachings of different configuration of chips within a stack.  Providing an additional chip below the first chip would arrive at the claimed third chip and plurality of conductive structures surrounding the third chip.  One or ordinary skill in the art would have had predictable results because the claimed number of chips is a variation encompassed within Yu’s teachings.  The motivation to do so would be to have a compact device ([0003]).
Yu fails to teach the second chip is hybrid bonded to the first chip.  However, Yu discloses the first and second chip as bonded chips within a stack.

Both Yu and Yu ‘291 teach first and second chips stacked on and bonded to each other, however with different bonding means.  Both chip stacks operate normally and function the same as bonded first and second chips, therefore the means of bonding does not affect the function of the first and second chips.  One of ordinary skill in the art at the time of filling would have recognized that hybrid bonding the second chip to the first chip would have yield predictable result. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 3O of Yu ‘291.

    PNG
    media_image5.png
    401
    731
    media_image5.png
    Greyscale


Lee discloses a package in the same field of endeavor (Fig. 34B) comprising chips (100, see annotated figure below), conductive structures (582) surrounding the chips, an encapsulant (565) laterally encapsulating the chips, and a redistribution structure disposed on the conductive structures and the encapsulant.  Lee further teaches the encapsulant is provided during a manufacturing step subsequent to providing the chips.  Providing Lee’s encapsulant in the same sequence to the package of Yu would arrive at the claimed encapsulant and corresponding configuration relative to the redistribution structure.  Lee provides a clear teaching to motivate one to modify the package of Yu to include an encapsulant in that it would protect the package from outside contamination (“sealants” Col. 302, lines 38-58).  Therefore, it would have been obvious to have the claimed encapsulant because it would protect the package from contamination.
Illustrated below is a marked and annotated figure of Fig. 34B of Lee.

    PNG
    media_image6.png
    533
    719
    media_image6.png
    Greyscale

Regarding claim 12, Yu in view of Yu ‘291 and Lee discloses a package (Yu ‘291, Fig. 3O), wherein the first chip has a first surface (lower surface) and a second surface (upper surface) opposite to the first surface, the second chip and the third chip (Third Chip) are disposed side by side on the first surface of the first chip, the fourth chip (Fourth Chip) is disposed on the second surface of the first chip, and the second chip, the third chip, and the fourth chip are hybrid bonded to the first chip ([0021]).
Regarding claim 13, Yu in view of Yu ‘291 and Lee discloses a package (Yu, Fig. 7), wherein the fourth chip comprises a plurality of connections, and the first chip is connected to the connections of the fourth chip.

Regarding claim 21, Yu in view of Yu ‘291 and Lee discloses a package (Yu, Fig. 7), wherein the first chip comprises a semiconductor substrate (“stacked semiconductor devices” Abstract), and the TSVs are embedded in the semiconductor substrate.
Regarding claim 22, Yu in view of Yu ‘291 and Lee discloses a package (Yu, Fig. 7), wherein the TSVs extend continuously from a top surface of the semiconductor substrate to a bottom surface of the semiconductor substrate.
Response to Arguments
Applicant argues:
“sidewalls of the first chip are aligned with sidewalls of the fourth chip”.
Examiner’s reply:
The examiner agrees.  However, Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues with respect to claim 11 prior art of record fails to teach, suggest, or render obvious the limitation “a first chip having a plurality of through semiconductor vias (TSV) embedded therein”.
Examiner’s reply:
Applicant’s arguments, see page 8, filed 12/13/2021, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.  Newly found prior art (Yu) clearly illustrates TSV embedded within the first chip.  See claim 11 rejection for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817